Exhibit 10.1

 

SUMMARY OF OFFICER COMPENSATION ARRANGEMENTS

 

The following table sets forth the revised salary and bonus arrangements of
certain “named executive officers,” as defined in Item 402 of Regulation S-K, of
Digirad Corporation (the “Company”) for 2005.  The named executive officers of
the Company listed below are also eligible to receive option grants under the
Company’s 2004 Stock Incentive Plan, at the discretion of, and on the terms
approved by, the board of directors.  The determination of who constitutes a
named executive officer is being made as of March 14, 2005 and may subsequently
change, depending on the amount of cash bonuses awarded by the board of
directors to the Company’s officers with respect to services performed during
the fiscal year.

 

 

 

 

 

2005 Compensation

Executive Officer

 

Position

 

Salary (1)

 

Bonus

David M. Sheehan

 

President and Chief Executive Officer

 

$

300,000

 

(2)

Vera P. Pardee

 

Vice President, General Counsel and Secretary

 

230,000

 

(2)

Todd P. Clyde

 

Chief Financial Officer

 

225,000

 

(2)

Herbert J. Bellucci

 

Senior Vice President of Operations

 

188,000

 

(2)

 

--------------------------------------------------------------------------------

(1)          Salaries effective as of April 1, 2005.

 

(2)          The aggregate bonus amount payable to the Company’s executive
officers eligible to receive such bonuses (the “Aggregate Bonus Amount”) in 2005
is equal to (i) 1.667% of each dollar of the Company’s revenue over $68.0
million plus (ii) 5% of each dollar of the Company’s net income if total net
income is above $1.0 million.  In the event, however, that certain minimum
revenue and net income thresholds are not met, no bonuses will be paid.  Each
executive officer eligible to receive bonuses will be entitled to receive that
portion of the Aggregate Bonus Amount which is equal to the quotient obtained by
dividing (i) such executive officer’s base salary by (ii) the sum of all base
salaries for the Company’s executive officers eligible to receive bonuses.  The
Company’s Chief Executive Officer will be entitled to receive an increasingly
greater bonus as the Company’s revenues grow to certain thresholds over $86.0
million.  The bonus amounts payable to each of the Company’s executive officers
may be reduced in the event that the individual goals for each such executive
officer are not achieved.  The bonus amounts will be accrued quarterly and paid
following the completion of the Company’s 2005 audit.

 

--------------------------------------------------------------------------------